Citation Nr: 0210813	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disorder as secondary to a service-connected right knee 
disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran had active service from April 1968 to September 
1971.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In October 1997, the Board 
issued a decision denying both claims.  In June 1998, after 
the completed decision had been dispatched, the RO returned 
the case to the Board with attached correspondence from the 
veteran requesting a hearing before the traveling section of 
the Board.  The date stamp of this correspondence indicates 
that it was received at the Board prior to the October 1997 
decision and within 90 days of the RO's certification of the 
appeal to the Board. 

The veteran has since been afforded a hearing before the 
traveling section of the Board, and a transcript of his 
testimony has been associated with the claims file.  Inasmuch 
as the Board had received the veteran's hearing request in 
September 1997, before it issued its decision, and the 
veteran's hearing testimony had not been considered in 
support of his claims, the Board's October 1997 decision was 
vacated in May 1999.  The Board then issued a decision in 
January 2000 which denied both claims on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated January 2000, 
the Court vacated the Board's decision and remanded the case 
to the Board pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
The case is once again before the Board for review. 

At his March 1999 hearing, the veteran stated that he 
disagreed with the May 1996 rating decision denying service 
connection for a lumbar spine condition.  The veteran also 
raised the issue of entitlement to a separate disability 
evaluation for arthritis of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  These matters have not been 
procedurally developed for appellate review and are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO and the Board have notified the veteran of the 
evidence needed to substantiate his claims, and have obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claims.  The veteran also has been 
notified of the evidence he should obtain and which evidence 
VA would obtain.

2.  The veteran's left knee disorder is not related to his 
period of service or to his service-connected right knee 
disability.

3.  The veteran's cervical spine disorder is not related to 
his period of service or to his service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated by active service and is not shown to be 
proximately due to his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).

2.  The veteran's cervical spine disorder was not incurred in 
or aggravated by active service and is not shown to be 
proximately due to his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded numerous examinations by VA 
addressing both of the disabilities on appeal, including 
examinations which contain medical opinions specifically 
addressing the etiology of the veteran's disabilities 
involving his left knee and cervical spine.  There also does 
not appear to be any outstanding medical records that are 
relevant to this appeal.  In addition, the veteran and his 
wife had the opportunity to testify before a hearing officer 
at the RO in November 1993, as well as before the undersigned 
member of the Board in March 1999.  The Board concludes, 
moreover, that the discussions in the rating decisions, 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
veteran has been notified of the evidence he should obtain 
and which evidence VA would obtain, and has been notified of 
the provisions of the VCAA..  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that further development of 
the record is not necessary.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Discussion

In December 1971, the RO granted service connection for a 
right knee disability.  The veteran now contends that he 
suffers from disabilities involving his left knee and 
cervical spine, both of which are related to his service-
connected right knee disability.  He claims that instability 
in his right knee has resulted in numerous falls which either 
caused or aggravated his left knee and cervical spine 
disabilities.  For the reasons set forth below, however, the 
Board disagrees and finds that the preponderance of the 
evidence is against both of the veteran's claims. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R § 3.303(b).  

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records show no 
complaint or finding pertaining to the left knee or cervical 
spine.  The record also shows that the veteran first reported 
problems with his left knee and cervical spine many years 
after his separation from service.  In a letter of September 
1981, L.T., M.D., stated that he had examined the veteran in 
July 1981 for complaints of pain in his left knee.  According 
to Dr. L.T., the veteran said his right knee was so bad that 
he had been favoring it to the extent that his left knee was 
now bothering him.  Upon physical examination, however, the 
left knee was entirely normal. 

In May 1988, the veteran was taken to Traverse City 
Osteopathic Hospital after injuring both knees.  It was noted 
that he had fallen several times that day while playing a 
tug-of-war game and was intoxicated at the time of admission.  
The diagnosis was rule out internal derangement of the left 
knee.  In a July 1993 letter, D.B., D.O., stated that he had 
treated the veteran for swelling of the left knee in May 1988 
after the veteran had been seen at Traverse City Osteopathic 
Hospital.  

The veteran continued to undergo treatment for his left knee 
disorder by various private physicians.  A June 1989 invoice 
from Teter Orthotic & Prosthetics, Inc., documented that the 
veteran was provided braces for both knees.  In a December 
1990 letter, V.P., M.D., stated that the veteran had had 
difficulty with his left knee for the past several years 
after falling down and that he continued to have problems 
with his right knee.  At no time, however, did Dr. V.P. 
indicate that the veteran's left knee disorder was related to 
his right knee disability.  He concluded that the veteran had 
significant knee joint pathology in the way of likely 
displaced meniscus tear.  

The veteran was also treated by G.W., M.D., for left knee 
pain beginning in 1992.  In a treatment report dated February 
1992, Dr. G.W. stated that the veteran's left knee was doing 
fairly well.  In August 1992, however, the veteran was seen 
for left knee pain after twisting it one month prior.  The 
diagnosis was internal derangement of the left knee.  
Consequently, the veteran underwent arthroscopic surgery of 
the left knee. 

In a January 1994 letter, R.K., B.S., D.C, stated that he had 
first treated the veteran for chronic cervical pain during 
the late summer and fall of 1990.  The veteran was seen for 
neck pain again in February 1991 by J.C., M.D., at the Munson 
Medical Center.  At that time, the veteran indicated that 
pain in his neck and left arm first appeared in December 
1991.  Dr. J.C. concluded with a diagnosis of left C6-7 disc 
herniation with cord root compression.  The veteran underwent 
an anterior cervical diskectomy and fusion at C6-7.  

In connection with these claims, the veteran was afforded a 
VA examination in February 1993 to determine the nature and 
etiology of his left knee and cervical spine disorders.  A 
report from that examination noted the veteran's statements 
that he initially dislocated his left knee in April 1988 
which resulted in instability.  The veteran claimed that 
instability of the left knee was intensified by years of 
compensating for his service-connected right knee disability.  
The veteran also said he herniated a disk in February 1991 as 
a result of numerous falls caused by both knees locking up 
and dislocating.  The examiner disagreed with the veteran's 
theory, stating that the veteran's bad right knee would not 
cause a cervical disc problem or a bad left knee.  The 
examiner concluded with diagnoses of right knee degenerative 
joint disease, status post right medial meniscectomy and 
slocum for ACL repair, left anterior cruciate laxity, 
cervical spondylosis, and status post cervical diskectomy and 
fusion.

In November 1993, the veteran and his wife testified before a 
hearing officer at the RO.  The veteran said he initially 
injured his left knee in May 1988 after falling down.  The 
veteran's wife testified that she did not actually witness 
the fall, but that she drove the veteran to the Emergency 
Room that afternoon.  The veteran said he injured his 
cervical spine approximately six months later after falling 
down four or five steps on his front deck.  The veteran's 
wife indicated that the steps were uneven with no rail.  The 
veteran added that some snow on the steps also contributed to 
the fall.  He said the physicians who initially treated his 
cervical spine agreed that it was caused by the fall.  

Later in November 1993, the veteran submitted various medical 
records with his substantive appeal.  Among the records was a 
report dated July 26, 1993, from H.F., M.D., an associate 
professor of clinical surgery, section of orthopaedic surgery 
and rehabilitative medicine.  Writing to Dr. G.W., Dr. H.F. 
reported that he had been asked to evaluate the veteran's 
left knee.  Reportedly, the veteran had "apparently 
sustained an injury to this knee 5 years ago and has had a 
number of injuries and giving out episodes that have resulted 
in arthroscopic examinations in December of 1990 and in 
August 1992."

The veteran was afforded an additional VA orthopedic 
examination in October 1996.  A report from that examination 
included diagnoses of "degenerative arthritis of the right 
and left knees, more pronounced on the right side.  Cervical 
fusion C6-7 no neurological deficiency."  Based on a review 
of the claims file, the examiner stated that:

The baseline manifestations which are due to a 
non-service related conditions are cervical pain 
and lower back pain.  The increased 
manifestations of the cervical and lumbar pain 
was a long time after he came out of the service 
and are not due to service connected disability 
of his knees.  His service connected disabilities 
are due to his right and to some extent to his 
left knee condition, but there is no relationship 
between service connected knee pathology and his 
cervical or lower back condition. 

After reviewing the October 1996 examination report, the RO 
indicated that the examiner appeared to be under the false 
belief that the veteran's left knee disorder was service-
connected.  The examiner was therefore requested to provide 
an additional opinion as to the etiology of the veteran's 
left knee disorder.  In a memorandum dated March 1997, the VA 
examiner stated that there was no service-connected condition 
of the left knee.  The examiner explained that the 
manifestations of the veteran's left knee were due to 
progressive degenerative changes and were unrelated to the 
service-connected right knee disability.  The examiner thus 
concluded that the degenerative changes of the left knee were 
independent of the service-connected right knee disability.

The veteran and his wife provided additional testimony at a 
hearing held in March 1999 before the undersigned member of 
the Board.  The veteran essentially reiterated that his left 
knee and cervical spine disorders resulted from falls caused 
by his service-connected right knee disability.  He explained 
that he wore braces on both knees for extreme instability.  
The veteran and his wife described an incident in July 1988 
in which he fell down a staircase at home after his right 
knee gave out, injuring both his back and neck.  The 
veteran's wife indicated that she had witnessed the fall and 
actually observed the veteran's right knee give out.  
The veteran also pointed out that Dr. G.W. provided a 
favorable opinion which supported his claims, and that his 
own statements concerning the etiology of these disorders 
were credible. 

The veteran submitted a March 1999 letter from Dr. G.W. in 
which he stated that there was a greater than 50 percent 
likelihood that the veteran's left knee and back problems 
were significantly related to his arthritis of the right 
knee.  Dr. G.W. did not specify whether the veteran's "back 
problems" referred to the cervical or lumbar spine. 

Based on the various medical opinions, the Board requested an 
expert medical opinion through the VA Veterans Health 
Administration (VHA) as to (1) whether it was at least as 
likely as not that the veteran's left knee disorder was due 
to his service-connected right knee disability; (2) whether 
it was at least as likely as not that the veteran's spine 
disorder was due to his service-connected right knee 
disability; and (3) whether it was at least as likely as not 
that the service-connected right knee disability chronically 
aggravated either disorder.  

In a September 1999 opinion, the chief of the orthopedic 
section at a VA medical center answered "no" to each of the 
foregoing questions.  The physician commented that the 
veteran's complaints began after his separation from service 
and, with reference to the July 23, 1993 report from Dr. 
H.F., that he had a separate injury to the left knee around 
1988.  The physician also concluded that the veteran's left 
knee and spine problems were not aggravated by the service-
connected right knee disability. 

Following the Court's Order, the veteran submitted an 
additional treatment record from Dr. G.W., dated January 
1992, wherein he stated that the veteran's left knee 
disability had progressed to the point where he may need 
surgery; however, Dr. G.W. did not offer any additional 
comment concerning the etiology of this disability.  In July 
2002, M.M., M.D., submitted a report in which he stated that 
he initially examined the veteran in May 2002 and had 
reviewed some of the veteran's medical records.  Dr. M.M. 
concluded that the veteran's osteoarthritis of the left knee 
and cervical disc disease were related to his service-
connected right knee disability.  Dr. M.M., however, did not 
discuss the medical opinions of record which specifically 
ruled out any such relationship.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for left knee and cervical spine 
disorders as secondary to a service-connected right knee 
disability.  Service medical records do not show that the 
veteran experienced a chronic left knee or cervical spine 
disorder in service, and none of the post-service medical 
evidence includes a medical opinion indicating that either of 
these disorders is directly related to service.  As such, the 
veteran's claims for service connection for left knee and 
cervical spine disorder on a direct basis must be denied.

The veteran's claim for service connection on a secondary 
basis also is not supported by the medical evidence.  Dr. 
G.W. and M.M. are the only medical professionals who have 
opined that the veteran's left knee and cervical spine 
disorders are related to his service-connected right knee 
disability.  The Board recognizes that Dr. G.W. is an 
orthopedic surgeon and had been the veteran's treating 
physician.  However, Dr. G.W.'s opinion as to the etiology of 
these disorders appears to be based on the veteran's self-
reported history because there is no indication that he 
reviewed the veteran's claims file prior to rendering an 
opinion.  

Although Dr. M.M discussed some of the evidence of record 
before reaching an opinion, he did not review the entire 
claims file and did not mention the medical opinions which 
specifically ruled out a possible relationship between the 
veteran's disabilities involving his left knee and cervical 
spine and his service-connected right knee disability.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran).  As such, the opinions provided by Dr. G.W. 
and M.M. concerning the etiology or worsening of the 
veteran's left knee and cervical spine disorders is of 
diminished probative value.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  

In contrast, the VA physicians who examined the veteran in 
February 1993 and October 1996 reviewed the claims file and 
found no relationship between the veteran's left knee and 
cervical spine disorders and his service-connected right knee 
disability.  In a September 1999 opinion, moreover, the chief 
of the orthopedic section of a VA medical center also 
reviewed the veteran's claims file and concluded that the 
veteran's left knee and spine disorders were not due to or 
chronically aggravated by his service-connected right knee 
disability.  The conclusions in the September 1999 opinion 
included specific reference to the July 1993 report from Dr. 
H.F. which dated the veteran's left knee problems from an 
injury in 1988 without reference to the right knee.  Because 
each of these VA opinions was rendered following a review of 
the record, the Board affords them greater probative value 
than the opinions provided by Drs. G.W. and M.M. 

The Board also finds that the VA physicians provided an 
adequate statement of reasons and bases with references to 
the factual record, and based their opinions on a review of 
all of the relevant evidence of record, examination of the 
veteran, and knowledge and skill in analyzing the data.  The 
opinions are consistent with the factual record.   See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .")

The Board also observes that several examiners noted the 
veteran's self-reported history in which he stated that his 
left knee and cervical spine disorders either resulted from 
or were aggravated by his service-connected right knee 
disability.  Evidence which is simply a history recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the required nexus.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Based on the entire record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
left knee and cervical spine disorders as secondary to a 
service-connected right knee disability.  

The Board has also considered statements by the veteran and 
his wife that his left knee and cervical spine disorders 
resulted from manifestations of his service-connected right 
knee disability.  Where the determinative issue is one of 
medical causation or a diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his wife has the medical training 
and expertise necessary to render an opinion as to either the 
cause or diagnosis of a left knee or cervical spine disorder, 
their lay statements are of little probative value and cannot 
serve as a basis for granting service connection for left 
knee and cervical spine disorders.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection left knee and cervical spine disorders as 
secondary to a service-connected right knee disability.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (holding that the VCAA did not alter 
the benefit-of-the doubt doctrine).  Hence, the appeal is 
denied.


ORDER

The claim for service connection for a left knee disorder as 
secondary to a service-connected right knee disability is 
denied.

The claim for service connection for a cervical spine 
disorder as secondary to a service-connected right knee 
disability is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

